Exhibit 10.8

 

FIRST AMENDMENT

TO CHANGE OF CONTROL ADDENDEM

TO EMPLOYMENT AGREEMENT

 

This First Amendment to Change of Control Addendum to Employment Agreement (this
“Amendment”) dated as of March 9, 2017 (the “Effective Date”) is by and among
ZAGG Inc, a Delaware corporation (“ZAGG”) and Randall L. Hales (“You” or the
“Executive”).

 

WHEREAS, you and ZAGG entered into that certain Change of Control Addendum to
Employment Agreement, dated March 16, 2015 (the “Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Agreement on the terms and
conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.       Definitions. Capitalized terms used and not defined in this Amendment
have the respective meanings assigned to them in the Agreement.

 

2.       Amendment to the Agreement. As of the Effective Date, the Agreement
shall be amended by deleting the fourth paragraph of Section 1 in its entirety
and replacing it with the following:

 

“For purposes of this Addendum, “Good Reason” shall mean:

 

(a)       the following event if affected by the Company within twenty-four (24)
months of the Change of Control: a change in your position with the Company
which materially diminishes your duties, responsibilities, or authority,
including any change the result of which is that you cease to hold the office as
the sole chief executive officer of the Company (or its parent or successor) and
to function in that capacity, reporting directly to the board of directors of a
public company; or

 

(b)        any of the following events if affected by the Company without your
consent within twenty-four (24) months of the Change of Control:

 

(i)       a material diminution of your Base Salary;

 

(ii)       a relocation of your principal place of employment by more than forty
(40) miles;

 

(iii)       a material breach of this Agreement by the Company; or

 

(iv)       the Company’s failure to secure the written assumption of its
material obligations under this Agreement from any successor to the Company.”

 

 1 

 

 

3.       Date of Effectiveness; Limited Effect. This Amendment is effective as
of the Effective Date. Except as expressly provided in this Amendment, all of
the terms and provisions of the Agreement are and will remain in full force and
effect, and are hereby ratified and confirmed by the parties hereto. Without
limiting the generality of the foregoing, the amendments contained herein will
not be construed as an amendment to or waiver of any other provision of the
Agreement or as a waiver of or consent to any further or future action on the
part of either party hereto that would require the waiver or consent of the
other party. On and after the Effective Date, each reference in the Agreement to
“this Agreement,” “the Agreement,” “hereunder,” “hereof,” “herein” or words of
like import will mean and be a reference to the Agreement as amended by this
Amendment.

 

4.       Miscellaneous.

 

(a)       This Amendment is governed by, and construed in accordance with, the
laws of the State of Utah, without regard to the conflict of laws provisions of
such State.

 

(b)       This Amendment shall inure to the benefit of and be binding upon each
of the Parties and each of their respective successors and assigns.

 

(c)       This Amendment may be executed in counterparts, each of which is
deemed an original, but all of which constitutes one and the same agreement.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.

 

[SIGNATURE PAGES FOLLOW]

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 



  ZAGG:         ZAGG Inc,   a Delaware corporation         By: /s/ BRADLEY J.
HOLIDAY     Bradley J. Holiday,     Chief Financial Officer         EXECUTIVE:  
      By: /s/ RANDALL L. HALES     Randall L. Hales

 

 

3

 

